Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Melvin White, Jr., appeals the district court’s order granting in part and denying in part his 18 U.S.C. § 3582(c)(2) (2006) motion. We have reviewed the record and find no reversible error. United States v. Dunphy, 551 F.3d 247 (4th Cir.2009). Accordingly, we affirm for the reasons stated by the district court. United States v. White, No. 3:05-cr-00016-JPB-DJJ-1 (N.D.W.Va. May 29, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.